Exhibit 10.3

 

AMENDED AND RESTATED REVOLVING NOTE

 



$15,000,000 August 12, 2016

  

FOR VALUE RECEIVED, each of the undersigned, Communications Systems, Inc., a
Minnesota corporation (“Communications Systems”), JDL Technologies,
Incorporated, a Minnesota corporation (“JDL”), Transition Networks, Inc., a
Minnesota corporation (“Transition Networks”), and Suttle, Inc., a Minnesota
corporation (“Suttle”, together with Communications Systems, JDL and Transition
Networks, “Borrowers” and each a “Borrower”), hereby jointly and severally
promises to pay to Wells Fargo Bank, National Association (together with its
successors and assigns, “Lender”), on the terms and dates set forth in that
certain Amended and Restated Credit Agreement of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lender and Borrowers, at Lender’s office in Minneapolis,
Minnesota or at any other place designated by Lender, in lawful money of the
United States of America and in immediately available funds, the principal sum
of $15,000,000, together with interest on the principal amount computed on the
basis of actual days elapsed in a 360-day year, from the date of this Amended
and Restated Revolving Note (as amended, restated, renewed, extended, replaced,
supplemented or otherwise modified from time to time, “Note”) until this Note is
fully paid at the rate from time to time in effect under the terms of the Credit
Agreement. Principal and interest accruing on the unpaid principal amount of
this Note shall be due and payable as provided in the Credit Agreement. This
Note may be prepaid only in accordance with the Credit Agreement.

  

This Note is a promissory note constituting a Loan Document (as defined in the
Credit Agreement) under the Credit Agreement, and is subject to the terms of the
Credit Agreement, which provides, among other things, for the payment and
acceleration of this Note. This Note is secured, among other things, by the
Credit Agreement and certain other Loan Documents, and by any other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements that may subsequently be given as security for this Note.

 

Borrowers shall pay all costs of collection, including without limitation
reasonable attorneys’ fees and legal expenses if this Revolving Note is not paid
when due, whether or not legal proceedings are commenced.

 

This Note amends and restates in its entirety that certain Amended and Restated
Revolving Note dated May 7, 2015, issued by Borrowers and payable to the order
of the Lender in the original principal amount of $10,000,000 (the “Prior
Note”). This Note is issued in substitution for and in replacement of, but not
in payment or novation of, the obligations of Borrowers under or in respect of
the Prior Note. 

 

Signature page follows

 



 

 



 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.  

        COMMUNICATIONS SYSTEMS, INC.         By: -s- Edwin C. Freeman
[a162853001_v1.jpg]   Name:  Edwin C. Freeman   Title:    Chief Financial
Officer         JDL TECHNOLOGIES, INCORPORATED         By: -s- Edwin C. Freeman
[a162853001_v1.jpg]   Name:  Edwin C. Freeman   Title:    Chief Financial
Officer         TRANSITION NETWORKS, INC.         By:  -s- Edwin C. Freeman
[a162853001_v1.jpg]   Name:  Edwin C. Freeman   Title:    Chief Financial
Officer         SUTTLE, INC.         By: -s- Edwin C. Freeman
[a162853001_v1.jpg]   Name:  Edwin C. Freeman   Title:    Chief Financial
Officer



  

Signature Page to Amended and Restated Revolving Note

 



 